REVERSE and REMAND and Opinion Filed {Date}




                                   S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-19-01147-CV

   ROSS STORES, INC., ROSS DRESS FOR LESS, INC., AND STEVEN
                       FUENTES, Appellants
                              V.
                   FREDDIE PRICE, Appellee

                On Appeal from the County Court at Law No. 2
                            Dallas County, Texas
                    Trial Court Cause No. CC-18-03907-B

                        MEMORANDUM OPINION
         Before Chief Justice Burns, Justice Whitehill, and Justice Nowell
                         Opinion by Chief Justice Burns
      This is an appeal from the trial court’s order denying Ross Stores, Inc., Ross

Dress For Less, Inc., and Steven Fuentes’s motion to compel arbitration of the claims

brought against them by Freddie Price. The parties have settled the issue on appeal

and have filed a joint motion for disposition of the appeal. We grant the motion. In

accordance with the parties’ agreement and without regard to the merits, we reverse

the trial court’s order denying the motion to compel arbitration and remand the case

to the trial court for entry of an order (1) compelling Price to submit her claims to

arbitration in accordance with the Ross Dress For Less, Inc. Texas Injury Benefit
Plan and Ross Dress For Less, Inc. Texas Injury Benefit Plan Summary Plan

Description and (2) staying Price’s claims in the trial court action until the

completion of arbitration. See TEX. R. APP. P. 42.1(a)(2)(A).



                                             /Robert D. Burns, III/
                                             ROBERT D. BURNS, III
                                             CHIEF JUSTICE



191147F.P05




                                           –2–
                                  S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

ROSS STORES, INC., ROSS                      On Appeal from the County Court at
DRESS FOR LESS, INC., AND                    Law No. 2, Dallas County, Texas
STEVEN FUENTES, Appellants                   Trial Court Cause No. CC-18-03907-
                                             B.
No. 05-19-01147-CV          V.               Opinion delivered by Chief Justice
                                             Burns, Justices Whitehill and Nowell
FREDDIE PRICE, Appellee                      participating.

       In accordance with this Court’s opinion of this date and WITHOUT
REGARD TO THE MERITS, we REVERSE the trial court’s order denying Ross
Stores, Inc., Ross Dress For Less, Inc., and Steven Fuentes’s motion to compel
arbitration and REMAND the case to the trial court for entry of an order (1)
compelling Freddie Price to submit her claims to arbitration in accordance with the
Ross Dress For Less, Inc. Texas Injury Benefit Plan and Ross Dress For Less, Inc.
Texas Injury Benefit Plan Summary Plan Description and (2) staying Price’s claims
in the trial court action until the completion of arbitration.

       As agreed by the parties, we ORDER that each party bear its own costs of
this appeal.


Judgment entered May 1, 2020.




                                       –3–